Exhibit 10.1

February 12, 2007

Carlos Riva

c/o Celunol Corp.

55 Cambridge Parkway, 8th Floor

Cambridge, MA 02142

Dear Mr. Riva:

Reference is made to that certain Agreement and Plan of Merger and
Reorganization of even date herewith by and among Diversa Corporation, a
Delaware corporation (“we” or “Parent”), Celunol Corp., a Delaware corporation
(the “Company”), Concord Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent and William Lese, as the Company Stockholders’
Representative (the “Merger Agreement”), providing for the merger of Merger
Sub with and into the Company, with the Company being the surviving corporation
and continuing as a wholly-owned subsidiary of Parent (the “Merger”).

As an inducement to the execution of the Merger Agreement by Parent and the
Company, and in furtherance of satisfaction of the condition to closing set
forth in Section 7.4(a) of the Merger Agreement, we hereby agree, and request
that you agree, by execution of the acknowledgement below, to negotiate, in good
faith and in an expeditious manner, the terms of an employment agreement between
you and Parent in form and substance reasonably acceptable to you and Parent,
including, without limitation, whether a grant of Parent’s restricted stock or
restricted stock units should replace or be substituted for all or any portion
of the grant of an option to purchase one million (1,000,000) shares of Parent’s
common stock referenced in the Employment Agreement (as defined below). The
parties also acknowledge that their mutual goal is to diligently pursue the
finalization of the terms of the new employment agreement referred to in the
preceding sentence in a timely manner after the date hereof.

If, notwithstanding the mutual good faith efforts described above, the parties
are unable to agree on the terms of an employment agreement prior to the time
that the Merger is otherwise scheduled to close, you hereby agree that the draft
of the Employment Agreement attached hereto as Exhibit A (the “Employment
Agreement”) is acceptable to you and that you will execute and deliver the
Employment Agreement in the form attached hereto in connection with the
consummation of the Merger as contemplated in Section 7.4(a) the Merger
Agreement. Parent agrees that the Employment Agreement, if executed and
delivered by you to Parent, will satisfy the condition to closing set forth in
Section 7.4(a) of the Merger Agreement in such circumstances.

We request that you acknowledge your agreement to the foregoing proposal by
countersignature to this letter in the space provided below. The Parent hereby
agrees, and by executing the acknowledgement below you hereby agree, that the
Company is an intended third party beneficiary of this letter agreement, and as
such will be entitled to enforce the terms hereof against both the Parent and
you.

 

Very truly yours, DIVERSA CORPORATION By:  

/s/    Anthony E. Altig

Name:   Anthony E. Altig Title:   Chief Financial Officer

 

ACKNOWLEDGED AND AGREED: By:  

/s/    Carlos Riva

  CARLOS RIVA, individually cc:   Celunol Corp.   55 Cambridge Parkway  
Cambridge, MA 02142